Citation Nr: 0012997	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-00 407A	)	DATE
	)
	)


THE ISSUE

Whether the September 1997 decision of the Board of Veterans' 
Appeals that denied an increased evaluation for thoracic 
spine fracture residuals and denied entitlement to a total 
disability rating based on individual unemployability should 
be revised or reversed on grounds of clear and unmistakable 
error.  


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1955 to October 
1957.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on motion by the veteran to revise or reverse 
the Board's September 1997 decision on the basis of clear and 
unmistakable error.

In the April 2000 informal hearing presentation, the moving 
party's representative raised the claim of entitlement to an 
increased evaluation for the service-connected thoracic spine 
disability.  The matter is referred to the RO for the 
appropriate action on the claim.  


FINDINGS OF FACT

1.  In the September 1997 decision, the Board denied an 
increased disability evaluation for thoracic spine fracture 
residuals, rated as 20 percent disabling.  The Board also 
denied entitlement to a total disability rating based on 
individual unemployability.  

2.  The moving party alleges that his condition has greatly 
worsened since the last increase in the disability 
evaluation.  


CONCLUSION OF LAW

The moving party's allegation of clear and unmistakable error 
in the September 1997 decision of the Board of Veterans' 
Appeals that denied an increased evaluation for thoracic 
spine fracture residuals and denied entitlement to a total 
disability rating based on individual unemployability fails 
to meet the threshold pleading requirements for revision or 
reversal of a Board decision on the grounds of clear and 
unmistakable error.  38 U.S.C.A. §§ 5109A, 7111 (West Supp. 
1999); 38 C.F.R. §§ 20.1403, 20.1404 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision issued by the Board is final. 38 U.S.C.A. §§ 7103, 
7104(a) (West 1991); 38 C.F.R. §§ 20.1100, 20.1104 (1999).  
However, a final Board decision may be revised or reversed on 
the grounds of clear and unmistakable error.  38 U.S.C.A. §§ 
5109A(a), 7111(a) (West Supp. 1999).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Clear and 
unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision, VA's failure to fulfill the duty to 
assist, or a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  For 
a Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b)(2).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable VA file 
number; and the date of the Board decision to which the 
motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  38 C.F.R. 
§ 20.1404(a).   

In addition, the motion must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
these requirements.  Motions that fail to comply with these 
requirements shall be denied.  38 C.F.R. § 20.1404(b).

In this case, the moving party originally submitted a motion 
for reconsideration in January 1998.  The Board notified him 
of the denial of that motion in July 1998.  In a letter dated 
in April 1999, the Board advised the moving party that VA had 
promulgated regulations for the adjudication of claims of 
clear and unmistakable error in Board decisions.  The Board 
also instructed him that he had 60 days in which to inform 
the Board in writing that he wanted his motion for 
reconsideration to be considered a motion for revision or 
reversal of the Board decision due to clear and unmistakable 
error.  The Board received an affirmative response from the 
moving party in May 1999 and argument from his representative 
in April 2000. 

Briefly, the evidence shows that the RO established service 
connection for the thoracic spine disability in a June 1990 
rating decision.  The Board awarded a 10 percent disability 
rating in an August 1991 decision.  In a December 1994 rating 
decision, the RO denied entitlement to an increased rating.  
In a September 1995 rating decision, the RO denied 
entitlement to a total disability rating based on individual 
unemployability.  The moving party appealed each decision.  
In a November 1995 rating decision, the RO increased the 
disability rating for the thoracic spine disability to 20 
percent.  In the September 1997 decision, the Board denied an 
increased evaluation for the thoracic spine disability and 
denied entitlement to a total rating based on individual 
unemployability.  

In the January 1998, the moving party alleges only that his 
condition had greatly worsened since the last increase in the 
disability evaluation.  This allegation, in the context of a 
motion for revision or reversal based on clear and 
unmistakable error, can only be construed as disagreeing with 
the Board's interpretation of the evidence in determining 
that no rating increase was warranted.  As stated above, 
clear and unmistakable error does not include a disagreement 
as to the way facts are evaluated or weighed.  38 C.F.R. § 
20.1403(d).      

In light of the above discussion, the Board finds that the 
moving party's allegation is insufficient to meet the 
pleading requirements for a motion for revision or reversal 
of a Board decision on the basis of clear and unmistakable 
error.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1403(c) and (d), 
20.1404(b).  There being no other allegations of fact or law, 
his motion is denied.


ORDER

The motion for revision or reversal of the September 1997 
Board decision on grounds of clear and unmistakable error is 
denied.




		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

 


